Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification [Page 1 Lines 12-23] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-12 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, “Each claim begins with a capital letter and ends with a period.”  See MPEP 608.01(m).  Claim 1 could be written as follows:
“A thermal liner for transporting goods, which contains a thermal insulating material, and its components are hermetically connected, is characterized in that the liner repeats the inner shapes of a container; it has a front wall that opens, and its fastening elements are made along the upper perimeter with the possibility of fixing the liner in the container using a mounting cord and the inner lugs of the metal container; the thermal liner is made of a set of materials, and laminated metallized polyethylene foam (PE foam) with light- reflecting and heat-shielding ability as the thermal insulating material and a black polyethylene film with the possibility of avoiding ultraviolet rays through the liner are used. 

Claim 3 should end with a period.  See MPEP 608.01(m).
	Claim 7 Line 2 could read “…is an inner layer in the liner or an outer layer ….”
	Claim 8 Lines 1-2 could read “…in that a bottom of the liner ….”
	Claim 9 Line 2 could read “…are used as the fastening elements ….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1, the claim recites “A thermal liner for transporting goods …” and the claim discloses features of a liner, including a thermal insulating material [Claim 1 Lines 1-2], polyethylene foam [Claim 1 Line 7], and a black polyethylene film [Claim 1 Lines 8-9], which are general features of a thermal liner.  However, the claim also recites, 
“…the liner repeats the inner shapes of the container; it has a front wall that opens, and its fastening elements are made along the upper perimeter with the possibility of fixing the liner in the container using a mounting cord and the inner lugs of the metal container ….”


Claim 1 recites the limitation "the inner lugs of the metal container" in Line 6.  There is insufficient antecedent basis for this limitation in the claim, because there is no initial mentioning of inner lugs or that the container is metal before this first instance.  
Claims 2-12 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claim 1.
Claim 3 recites the limitation “the eyelets” in Line 1.  There is insufficient antecedent basis for this limitation in the claim, because there is no initial mentioning of eyelets before this first mentioning.
Claim 5 recites the limitation “the bubble film”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the appliance cord”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the front wall”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Podd (2006/0175324) in view of Pearson (5,100,725) and further in view of Noyes (3,369,959).
	Re Claim 1, Podd – a brace less liner – discloses a thermal liner [14] for transporting goods, which contains a thermal insulating material, and its components are hermetically connected, is characterized in that the liner repeats the inner shapes of a container [Fig. 1]; it has a front wall that opens [container has walls 16 that open], and its fastening elements are made along the upper perimeter with the possibility of fixing the liner in the container using a mounting cord [24] and the inner lugs [48] of the metal container; the thermal liner is made of a set of materials [Paragraph 40 Lines 1-4].
	Podd does not expressly disclose laminated metallized polyethylene foam (PE foam) with light- reflecting and heat-shielding ability as the thermal insulating material.  However, Pearson – an insulation and heat reflective barrier – discloses a polyethylene foam [Pearson, PE layers 23 and 25, and Col. 1 Lines 56-60], that is laminated by metal [Pearson, layers 27A and 27E, Col. 1 Lines 60-65].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the insulating material to be PE foam laminated by foil.  See MPEP 2143(I)(B).  One of ordinary skill would be able to modify the layers in the Podd liner to be PE foam and laminated by metal, before the effective filing date of the invention with predictable and 
	The Podd and Pearson combination does not expressly disclose a black polyethylene film with the possibility of avoiding ultraviolet rays through the liner are used.  However, Noyes – a laminate of a plastic film – discloses a blank film to be placed in a laminate [Noyes, Col. 1 Lines 39-44, plus Col. 6 Lines 31-35 and 55-58].  The examiner notes the carbon black film can be placed on the liner to avoid ultraviolet rays.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the insulating material to be a black PE film to be placed on the liner.  See MPEP 2143(I)(B).  One of ordinary skill would be able to modify the layers in the Podd liner to have a black PE film to the layers of the liner, before the effective filing date of the invention with predictable and obvious results, “to provide a laminated structure which has superior resistance to embrittlement caused by heat and light.” [Noyes, Col. 1 Lines 27-29], and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Re Claim 2, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above; further, the combination discloses the thickness of the polyethylene foam ranges from 2mm to 10mm [Pearson, Col. 1 Lines 56-60].  The 
	Re Claim 3, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above; further, the combination discloses the eyelets [Podd, 50] are used as fastening elements [Podd, Fig. 2].
	Re Claim 4, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above; further, the combination discloses the polyethylene foam can have unilateral and bilateral lamination [Pearson, Fig. 1].
	Re Claim 6, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above. Further, the combination discloses the lamination is made of metallized film or covered with a thin layer of aluminum [Pearson, layers 27A and 27E, Col. 1 Lines 60-63].
	Re Claim 7, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above. Further, the combination discloses the black film is the outer layer [Noyes, Fig. 1].
	Re Claim 9, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above. Further, the combination discloses hooks [Podd. 50] are used as fastening elements on the liner inside the metal container [Podd, Fig. 2].
	Re Claim 10, Podd in view of Pearson in view of Noyes discloses the claimed invention according to Claim 1 above. Further, the combination discloses the appliance cord is made in the form of tape, twine [Podd, Paragraph 49].
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Podd in view of Pearson in view of Noyes as applied to claim 1 above, and further in view of Orologio (CA 2305604).
The Podd/Pearson/Noyes combination does not expressly disclose that bubble film is used as a thermal insulating material; however, Orologio – a composite bubble film assembly – discloses bubble film [Orologio, 112 and 114] is used as a thermal insulating material [Orologio, Page 6 Lines 5-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the use of bubble film as insulation.  One of ordinary skill would be able to modify the layers of the Podd liner to be bubble film as insulation, before the effective filing date of the invention with predictable and obvious results, “to provide a thermal and moisture resistance insulative sheet … to provide an insulative barrier system of reduced thickness.” [Orologio, Page 3 Lines 1-3]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Podd in view of Pearson in view of Noyes as applied to claim 1 above, and further in view of Miron et al. (3,423,264) [Miron].
The Podd/Pearson/Noyes combination does not expressly disclose that the bottom of the liner on the inside can be protected from damage during loading with an additional layer of woven polypropylene.  However, Miron – a storage tank construction – discloses a liner [Miron, 12] with a bottom of woven polypropylene [Miron, 23, Col. 4 .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Podd in view of Pearson in view of Noyes as applied to claim 1 above, and further in view of Krein et al. (5,244,332) [Krein].
The Podd/Pearson/Noyes combination does not expressly disclose that the front wall can be opened with a zipper, as well as with a textile or polymer fastener.  However, Krein – a bulk liner and container – discloses the front wall can be opened with a zipper [Krein, 80, Col. 8 Lines 36-42], as well as with a textile or polymer fastener [Krein, Col. 7 Lines 9-14].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the use of a zipper to seal a container liner.  One of ordinary skill would be able to modify the Podd liner front wall to have a zipper, before the effective filing date of the invention with predictable and obvious results, in order to have access to the interior of the liner [Krein, Col. 2 Lines 59-62].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736